IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA FILED
BILLINGS DIVISION

| pec 2 2018

Clerk, US District Court

District ot Montana
JOSEPH DERRICK FORSYTHE, Sot
CV 18-30-BLG-SPW
Petitioner,
~ ORDER
JAMES SALMONSON,
Respondent.

 

 

Petitioner Joseph Derrick Forsythe, appearing pro se, is a state prisoner
petitioning for a writ of habeas corpus under 28 U.S.C. § 2254. (Doc. 1).

Pending before the Court are United States Magistrate Judge Timothy
Cavan’s findings and recommendations. (Doc. 23). Judge Cavan recommends this
Court deny Forsythe’s petition and direct judgment to be entered in favor of the
Respondent. (Doc. 23 at 16). Forsythe filed a timely objection to the findings and
recommendations, entitling him to de novo review. 28 U.S.C. §636(b)(1); Fed. R.
~ Civ. P. 72(b)(3).

The Court has reviewed Forsythe’s objections. (Docs. 24 and 25). The
Court has also reviewed Forsythe’s supplements to his objections. (Docs. 26 and

27). The Court agrees with Judge Cavan in full that claims 1, 2, and 5 are
procedurally defaulted, claim 3 is not cognizable in federal habeas, and claim 4
does not survive deferential review under 28 U.S.C. § 2254(d).

Accordingly, IT Is HEREBY ORDERED:

1. Judge Cavan’s findings and recommendation (Doc. 23) are adopted in
full;

2. Forsythe’s objections (Docs. 24 and 25) are overruled;

3. Forsythe’s petition (Doc. 1) is denied;

6. The Clerk of Court is directed to enter judgment, by separate document,
in favor of Respondent and against Petitioner; and

7. A certificate of appealability is denied.

d
DATED this _2/"day of December, 2019.

oi Ct Pct 4 é hp dp Pe.
“ SUSAN P. WATTERS
United States District Judge
